 USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6 filed 10/31/19 page 1 of 5


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                   Plaintiff,                   )
                                                )
                   v.                           )
                                                )     Cause No. 2:19-cv-407
Western Union Money Order # 17-869081175        )
in the amount of $1,000.00; Western Union       )
Money Order # 17-970415992 in the amount         )
of $1,000.00; Western Union Money Order          )
# 17-972805458 in the amount of $1,000.00;       )
Western Union Money Order # 17-869081176         )
in the amount of $1,000.00; Western Union        )
Money Order # 17-970415993 in the amount         )
of $1,000.00; Western Union Money Order          )
# 17-972805459 in the amount of $500.00;         )
Postal Money Order # 25713530088 in the          )
amount of $1,000.00; Postal Money Order #        )
25713540077 in the amount of $1,000.00,          )
                                                )
                   Defendants.                   )

        SECOND AMENDED VERIFIED COMPLAINT IN REM

      Plaintiff, United States of America, by its attorneys, Thomas L. Kirsch

II, United States Attorney for the Northern District of Indiana, and Orest

Szewciw, Assistant United States Attorney, brings this complaint and alleges

as follows in accordance with Supplemental Rule G(2) of the Federal Rules of

Civil Procedure:

                          NATURE OF THE ACTION

      1. This is an action to forfeit and condemn to the use and benefit of

the United States of America pursuant to 21 U.S.C. ' 881(a)(6) defendant
 USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6 filed 10/31/19 page 2 of 5


properties for violations of 21 U.S.C. ' 841.

                          THE DEFENDANT(S) IN REM

      2.     Defendant properties were seized on May 14, 2019, from Alicia

Wells in South Bend, Indiana. Defendant properties are in the custody of

the United States Marshal’s Service in South Bend, Indiana.

                           JURISDICTION AND VENUE

           3. Plaintiff brings this action in rem in its own right to forfeit and

condemn the defendant properties. This Court has jurisdiction over an

action commenced by the United States under 28 U.S.C. ' 1345, and over an

action for forfeiture under 28 U.S.C. ' 1355(a).

       4. This Court has both in rem and subject matter jurisdiction over

the defendant property under 28 U.S.C. ' 1355(b)

       5. Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1),

because the acts or omissions giving rise to the forfeiture occurred in this

district and also pursuant to 28 U.S.C. '1395(b), because the defendant

properties were found within this district.

                            BASIS FOR FORFEITURE

      6. The defendant property is subject to forfeiture pursuant to 21

U.S.C. ' 881(a)(6) because it constitutes 1) money, negotiable instruments,

securities and other things of value furnished and intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances

Act; 2) proceeds traceable to such an exchange; or 3) money, negotiable
 USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6 filed 10/31/19 page 3 of 5


instruments, and securities used and intended to be used to facilitate a

violation of the Controlled Substances Act.

                                      FACTS

      7. On May 10, 2019, a narcotics detection canine alerted positively to

a Priority Mail Express parcel at a United States Post Office in South Bend,

Indiana. A law enforcement data base inquiry showed that the sender’s

name was not associated with the address indicated. Similarly, addressee’s

name was not associated with the address to which the parcel was being sent.

      8.   On May 14, 2019, a federal search warrant was obtained

authorizing the search of the above Priority Express Mail parcel. The parcel

was contained a Priority Mail Tyvek envelope containing a hardback book

wrapped in bubble wrap. Concealed inside the book, which had been itself

duct taped was currency consisting of ninety-one $100 bills, twenty-five $50

bills, and five $20 bills and defendant money orders. There were no notes,

receipts or instructions in the parcel.

      WHEREFORE, the plaintiff requests that the defendant properties be

forfeited and condemned to the United States of America; that Warrant of

Arrest In Rem be issued for defendant properties; that the plaintiff be

awarded its costs and disbursements in this action; and for such other relief

this court deems proper and just.
USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6 filed 10/31/19 page 4 of 5




                            Respectfully submitted,

                            Thomas L. Kirsch II
                            United States Attorney

                             /s/ Orest Szewciw
                            Orest Szewciw
                            Assistant U.S. Attorney
                            5400 Federal Plaza, Suite 1500
                            Hammond, Indiana 46320
                            (219)937-5500; fax: 219-852-2770
                            email:orest.szewciw@usdoj.gov
 USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6 filed 10/31/19 page 5 of 5


                                 VERIFICATION

      I, Brock Zeeb, hereby verify and declare under penalty of perjury that I

am a Postal Inspector with the United States Postal Service (USPS); that I

have read the foregoing Verified Complaint In Rem and know the contents

thereof, and that the matters contained in the Verified Complaint are true to

the best of my knowledge.

      The sources of my knowledge and information are the official files and

records of the USPS, along with information supplied to me by other law

enforcement officers, as well as my investigation of this case.

      I hereby verify and declare under the penalty of perjury that the

foregoing is true and correct.


                October 24, 2019
Dated:       ___________________


                                     ___________________________
                                     Brock Zeeb
                                     Postal Inspector, USPS
USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6-1 filed 10/31/19 page 1 of 3


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                  Plaintiff,                     )
                                                 )
            v.                                   )
                                                 )      Cause No. 2:19-cv-407
Western Union Money Order # 17-869081175         )
in the amount of $1,000.00; Western Union        )
Money Order # 17-970415992 in the amount          )
of $1,000.00; Western Union Money Order           )
# 17-972805458 in the amount of $1,000.00;        )
Western Union Money Order # 17-869081176          )
in the amount of $1,000.00; Western Union         )
Money Order # 17-970415993 in the amount          )
of $1,000.00; Western Union Money Order           )
# 17-972805459 in the amount of $500.00;          )
Postal Money Order # 25713530088 in the           )
amount of $1,000.00; Postal Money Order #         )
25713540077 in the amount of $1,000.00,           )
                                                 )
                  Defendants.                     )


        SECOND AMENDED WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL FOR THE NORTHERN
DISTRICT OF INDIANA AND/OR ANY OTHER DULY AUTHORIZED
LAW ENFORCEMENT OFFICER:

       WHEREAS, on October 29, 2019, the United States of America filed a
verified complaint for civil forfeiture in the United States District Court for
the Northern District of Indiana against the above-named defendant
property, alleging that said property is subject to seizure and civil forfeiture
to the United States for reasons mentioned in the complaint;
USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6-1 filed 10/31/19 page 2 of 3


      NOW THEREFORE, you are hereby commanded to arrest and take
into your possession the above-named defendant property and to use
whatever means appropriate to protect and maintain it in your custody until
further order of the Court.

       YOU ARE FURTHER COMMANDED to provide notice of this action to
any person thought to have a potential interest in or claim against the
defendant property by serving upon such person or to the attorney
representing the potential claimant with respect to the seizure of the
property, a copy of this warrant of arrest in rem and the verified complaint,
in a manner consistent with the principles of service of process of an action in
rem under the Supplemental Rules for Admiralty or Maritime and Asset
Forfeiture Claims, Federal Rules of Civil Procedure.
       This warrant provides notice that in order to avoid civil forfeiture of the
property, any person claiming an interest in, or right against, the property
must file a claim in the court where the action is pending, pursuant to Rule G
of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture
Claims. The claim must identify the specific property claimed, identify the
claimant and state the claimant’s interest in the property, be signed by the
claimant under penalty of perjury, and be served on the government attorney
handling the case. A claimant must file a claim no later than 35 days after
the date the notice is sent or, as applicable, no later than 30 days after the
date of final publication of the notice of civil forfeiture. In addition, any
person having filed such a claim shall also file an answer or motion to the
complaint no later than 20 days after the filing of the claim.

       All claims and answers or motions for the defendant property must be
filed with the Office of the Clerk, United States District Court for the
Northern District of Indiana, 5400 Federal Plaza, Hammond, Indiana 46320,
and a copy of the claim and answer or motion sent to Assistant United Sates
Attorney Orest Szewciw, United States Attorney’s Office, 5400 Federal Plaza,
Suite 1500, Hammond, Indiana 46320.
      Additional procedures and regulations regarding this forfeiture action
are found at 19 U.S.C. §§1602-1621.


      YOU ARE FURTHER COMMANDED, promptly after execution of this
process, to file the same in this Court with your return thereon, identifying
the individuals upon whom copies were served and the manner employed.
USDC IN/ND case 2:19-cv-00407-JVB-JPK document 6-1 filed 10/31/19 page 3 of 3




Dated:                             Robert N. Trgovich
                                   Clerk of the Court



                             By:   ____________________
                                   Deputy Clerk
